Citation Nr: 1440897	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-28 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a heart disorder, to include as secondary to a lung disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from September 1964 to November 1967.  

In June 2012, the Veteran and his spouse presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In February 2014, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran has a current lung disorder diagnosed as chronic obstructive pulmonary disease (COPD); he does not have asbestos-related lung disease; a current lung disorder is not related to service.  

2.  The Veteran has a current heart disorder diagnosed as coronary artery disease and ischemic heart disease; he had no service in Vietnam and is not presumed to have been exposed to herbicide agents during service; cardiovascular-renal disease did not become manifest to a compensable degree within one year of service separation; a current heart disorder is not related to service or to any service-connected disability.  



CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  A heart disorder was not incurred in service and is not presumed to have been incurred in service; a heart disorder is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has a current lung disorder that is related to exposure to asbestos in service.  On the VA Form 9, he claimed that he was exposed to "Asbestosis" while working as a fire inspector and that such exposure caused his lung and heart conditions.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C.  

The Veteran's Court has held that VA must analyze claims of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Veterans' Court held that the provisions in former ¶ 7.68 (predecessor to ¶ 7.21) of VBA Manual M21-1 MR, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOGCPREC. Op. No. 04-00.

The VA Adjudication Procedure Manual provides that inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis (IPF), or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  M21- 1MR, Part IV, Subpart ii, Ch. 2, § C, Subsection (b).

Specific effects of exposure to asbestos include lung cancer that originates in the lung parenchyma rather than the bronchi, and eventually develops in about 50 percent of persons with asbestosis gastrointestinal cancer that develops in 10 percent of persons with asbestosis urogenital cancer that develops in 10 percent of persons with asbestosis, and mesothelioma that develops in 17 percent of persons with asbestosis.  All persons with significant asbestosis develop cor pulmonale, heart disease secondary to disease of the lung or its blood vessels, and those who do not die from cancer often die from heart failure secondary to cor pulmonale.  Disease-causing exposure to asbestos may be brief, and/or indirect.  Id. at Subsection (c).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

Here, the Veteran's service personnel records support his contention as to having served in the capacity of fire protection.  It is therefore presumed that he was exposed to smoke in conjunction with his duties.  The Board finds that his exposure to asbestos, while plausible, is not a determinative factor in this case.  Even if it were shown definitively that he was directly exposed to asbestos during service, the evidence demonstrates that no current lung or heart disorder is etiologically related to such exposure.  

The Veteran testified that he was occasionally administered oxygen at a clinic in conjunction with his firefighting duties.  Service treatment records reveal that he was also treated for upper respiratory infections on occasion, including pneumonia.  However, at service separation, he was found to have a normal heart, normal lungs, and a normal chest.  He reported that he did not then or ever have pain or pressure in the chest, shortness of breath, or palpitation or pounding heart.  Thus, to the extent of any actual smoke or asbestos exposure in service, there was no manifestation of a chronic lung or heart disorder during service.  

The Board also notes that the Veteran has been diagnosed with COPD and coronary artery disease and does not currently have any of the diseases listed in the VA Adjudication Procedure Manual as being associated with asbestos exposure.  Subsections (b), (c).

Evidence in tending to support the claim includes an August 2012 report from a private physician, Dr. P, who diagnosed severe obstructive and restrictive ventilator dysfunction.  He opined that, with reasonable medical probability, more likely than not, the patient has a pulmonary condition caused by exposure to various organic dust, asbestos, and chromium, while working in the U.S. Air Force.  

Evidence tending to weigh against the claim includes an April 2014 VA examination.  At that time, the Veteran was diagnosed with COPD.  The examiner opined that the COPD was less likely than not (less than 50% probability) incurred in or caused by service.  The rationale was that the major cause of COPD was smoking, and the Veteran was a heavy smoker in the past and quit smoking once he developed shortness of breath.  The examiner opined that the Veteran's pneumonia in service was transient and he recovered from pneumonia completely and resumed full duties.  There were no respiratory problems at the time of discharge from service.  He also found that a chest CT scan did not show evidence of asbestos related conditions.

Regarding the heart, the VA examiner diagnosed coronary artery disease (ischemic heart disease), which was found to be less likely than not (less than 50% probability) incurred in or caused by service.  The rationale was that the cause of ischemic heart disease was multifactorial, including genetic factors and lifestyle factors (smoking), etc.  The examiner also opined that the heart disease is not related to the Veteran's lung condition as COPD does not cause ischemic heart disease.

In evaluating the conflicting medical opinions regarding the relationship between the current lung disorder and service, the Board considers not only the level of certainty expressed by the medical professional, but also the explanation provided by the medical professional.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the opinion of Dr. P, while stated with adequate certainty, includes no explanation of the basis for the opinion.  This is particularly significant as Dr. P provided no specificity as to which exposure was significant or casual.  It does not require medical knowledge for the Board to observe that the causal mechanisms for substances as diverse as asbestos, chromium, and dust, would likely be different.  Also significant is the fact that Dr. P did not address or even acknowledge the Veteran's history of cigarette smoking.  

In comparison, the opinion of the VA examiner includes a rationale which accurately accounts for the pertinent evidence, i.e., service treatment records and post-service treatment records, and which is phrased in terms of generally accepted medical principles.  In weighing the two opinions, the Board is more persuaded by the VA opinion than by the unexplained opinion of Dr. P.  

There is no medical opinion that purports to relate the Veteran's heart disorder to asbestos exposure.  The Board acknowledges that on a prescription slip dated September 2009, Dr. B, another private physician, noted there is a possibility that the Veteran's exposure to smoke as a firefighter contributed to coronary artery disease. 

The Board finds that the asserted "possibility" of a nexus does not provide adequate certainty to support the claim.  No one would suggest that such a relationship is impossible.  The Veterans Court has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In essence, a medical opinion that is not conclusively stated, but asserts only the possibility of a relationship, is not probative evidence, or evidence that tends to prove the question at hand.  

Next, on a prescription slip dated in August 2009, another private physician, Dr. C, noted a history of asbestos exposure, r/o asbestos related pleural disease r/o asthma.  This, on its face, is not an opinion or a diagnosis, but is a preliminary determination as to possible diagnoses, without a finding as to which is more appropriate.  

The Veteran has clearly stated his belief that his current lung and heart disorders are related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of disorders such as COPD and coronary artery disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board acknowledges that ischemic heart disease is among the diseases presumptively associated with herbicide exposure, such as herbicide agents used in Vietnam during the Vietnam War.  While the Veteran served during this period, his service personnel records show that he was never stationed in Vietnam or anywhere outside the United States.  He has not asserted that he was actually exposed to herbicide agents during his service and the record does not otherwise establish such exposure.  

The Board also acknowledges that cardiovascular-renal disease that becomes manifest to a compensable degree within one year of service separation is presumed to be related to service.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  The Veteran has testified that he experienced heart palpitations and shortness of breath in the service and continuously after service.  His spouse has testified that he has always had shortness of breath.  This is certainly competent testimony; however, this testimony directly conflicts with his report at service separation that he did not then or ever have pain or pressure in the chest, shortness of breath, palpitation or pounding heart.  

In weighing the conflicting accounts provided by the Veteran, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneous nature of the statement of medical history at discharge is significant.  The Board also observes that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  

In contrast, when the Veteran presented his account at the hearing, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is the accuracy of his recent account which the Board finds is lacking.  Simply put, the Report of Medical History at separation from service is more convincing than his later statements made in support of a claim for monetary benefits.  The Report of Medical History at service separation is further bolstered by the normal clinical findings recorded at the time, whereas his recent account conflicts with those findings.  Accordingly, the Board finds that there is no manifestation of coronary artery disease within one year of service.  

Regarding the Veteran's assertion that his heart disorder is secondary to his lung disorder, as service connection is not in effect for a lung disorder, there is no basis for a secondary service connection claim.  

As the evidence deemed most probative by the Board is against any relationship between service, to include asbestos exposure therein, and any current lung or heart disorder, the Board concludes that service connection for a lung or heart disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. As such, the appeals are denied.

Finally, as noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's February 2014 remand instructions by obtaining updated VA outpatient records and obtaining a VA examination and medical opinions addressing a nexus between any current lung and heart disorders and service.  

The Veteran has not asserted that there is any deficiency in the notice provided him under the Veterans Claims Assistance Act of 2000 (VCAA).  The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  

The RO has also obtained a thorough medical examination regarding the claim, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of either opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

Specific to asbestos-related claims, the Board must also determine whether the claim-development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that the veteran's claim had been properly developed and adjudicated, the Veterans' Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  

With respect to claims involving asbestos exposure, the RO must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).

Here, any deficiency in the RO's development under M21-1MR is non-prejudicial to the claim.  The pivotal issue in this case is not whether the Veteran was exposed to asbestos, but whether any current disability is associated with asbestos exposure.  As the Board addressed above, even if it were acknowledged that he was actually exposed to asbestos, the claim cannot be substantiated in light of the medical opinion evidence, which preponderates against the claim.  As such, no further development under M21-1MR is necessary.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest submission of evidence when testimony indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the details of the Veteran's service activities were discussed as was the evidence regarding nexus.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a lung disorder is denied.

Service connection for a heart disorder is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


